       Case 2:20-cv-00928-EEF-JVM Document 91 Filed 06/08/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


TERRI LEWIS STEVENS and     * CIVIL ACTION NO: 20-00928
JENNIFER AND CRAIG RIVERA   *
                            *
VERSUS                      * SECTION L(1)
                            *
THE ST. TAMMANY PARISH      * JUDGE FALLON
GOVERNMENT and THE STATE OF *
LOUISIANA THROUGH ITS       * MAG. JUDGE VAN MEERVELD
LOUISIANA DEPARTMENT OF     *
ENVIRONMENTAL QUALITY       *
                            *
 **************************************************

       THE LOUISIANA DEPARTMENT OF ENVIRONMENTAL QUALITY’S
     OPPOSITION TO THE PLAINTIFFS’ MOTION FOR EXPEDITED HEARING
        ON THE MOTION TO FILE SECOND AMENDED COMPLAINT AND
     ALTERNATIVE MOTION TO GRANT IMMEDIATE LEAVE TO FILE SAME
                       PURSUANT TO RULE 15(a)(2)

       Defendant State of Louisiana through its Louisiana Department of Environmental Quality

(“DEQ”), through its undersigned counsel, submits this opposition to the plaintiffs’ motion for

expedited hearing on the motion to file second amended complaint and alternative motion to

grant immediate leave to file same pursuant to Rule 15(a)(2) (doc. 90). As the following

establishes the Court should deny the plaintiff’s motion.

                                         DISCUSSION

       The plaintiffs seem determined to complicate this case procedurally. Such complication

is not necessary. The plaintiffs filed a complaint and an amended complaint (docs. 1 and 44).

The amended complaint was the “once as a matter of course” amendment to the complaint

allowed the plaintiffs by Rule 15(a) of the Federal Rules of Civil Procedure. DEQ filed a motion

to dismiss the amended complaint for failure to state a claim upon which relief can be granted
       Case 2:20-cv-00928-EEF-JVM Document 91 Filed 06/08/20 Page 2 of 5



and for lack of jurisdiction (doc. 66). Judge Fallon will hold oral argument on DEQ’s motion to

dismiss on June 23 (doc. 83). A straight-forward path for the orderly determination of whether

this Court has subject matter jurisdiction over the plaintiffs’ claims against DEQ (and the

sufficiency of the plaintiffs’ claim, if subject matter jurisdiction exists) seemed clear.

        The plaintiffs, however, apparently desire a more convoluted journey. After Judge Fallon

ordered that oral argument on DEQ’s motion to dismiss the amended complaint would be held

on June 23 (doc. 83), the plaintiffs attempted to file a motion for leave to file second amended

complaint (doc. 87).1 That motion was more than just substantively infirm – it had an incorrect

submission date (doc. 87-3), and the plaintiffs failed to indicate that it would be decided by

Magistrate Judge van Meerveld. The Clerk corrected the plaintiffs’ gaffes (docs. 88 and 89).

        The upshot of the various filings and orders as of June 7 was that the plaintiffs’ motion

for leave to file second amended complaint currently is noticed for submission on June 24, the

day after Judge Fallon hears oral argument on DEQ’s motion to dismiss. DEQ has recognized

this situation and was planning to file a motion to continue the submission date on the motion for

leave to file second amended complaint until after Judge Fallon decides DEQ’s motion to

dismiss. That way, if Judge Fallon decides that amendment of the first amended complaint

might cure the defects raised by DEQ, the plaintiffs can file a second amended complaint

directed at curing those defects (and other defects that Judge Fallon might note), rather than (as

the plaintiffs have) prematurely filing a proposed second amended complaint (doc. 87-1) that the

plaintiffs think cures the defects in their first amended complaint. 2



1
         DEQ and its co-defendant St. Tammany Parish Government (“St. Tammany”) each advised the plaintiffs
that they would not consent to the filing of a second amended complaint and advised the plaintiffs to file their
motion for leave to file second amended complaint as a contested motion.
2
         DEQ does not agree with the plaintiffs’ apparent position that their proposed second amended complaint
(doc. 87-1) cures the defects raised in DEQ’s motion to dismiss.

                                                       2
       Case 2:20-cv-00928-EEF-JVM Document 91 Filed 06/08/20 Page 3 of 5



       Before DEQ could do so, however, the plaintiffs struck again. On June 8, the plaintiffs

filed their motion for expedited hearing on the motion to file second amended complaint and

alternative motion to grant immediate leave to file same pursuant to Rule 15(a)(2) (doc. 90). The

plaintiffs desire an expedited hearing on their motion for leave to file second amended complaint

and, alternatively, ask that the Court grant their motion for leave “without the necessity of a

hearing” (rec. doc. 90). The Court should do neither.

       Concerning the plaintiffs’ alternative relief request, as noted, DEQ previously advised the

plaintiffs that it would not consent to the filing of a second amended complaint and advised the

plaintiffs to file their motion for leave to file second amended complaint as a contested motion.

The plaintiff did so, albeit with electronic filing errors. DEQ’s position has not changed. The

plaintiffs may not agree with DEQ, but they cannot now ask the Court to grant the leave they

seek on an ex parte basis, without DEQ having an opportunity to explain why the motion should

not be granted.

       As to the plaintiffs’ request for an expedited hearing on their motion for leave to file

second amended complaint, DEQ submits that such an expedited hearing would needlessly

complicate this matter’s orderly disposition.        Indeed, as argued above, DEQ urges that a

continuance of the submission date on the motion for leave to file second amended complaint

until after Judge Fallon decides DEQ’s motion to dismiss, not an expedited hearing on the

motion for leave, is the best way to proceed given the case’s current posture.

                                         CONCLUSION

       The plaintiffs commenced this lawsuit three months ago, on March 17, 2020 (doc. 1).

Since then, the plaintiffs have filled the record with filings, including a motion to expedite

discovery, which they wanted heard on an expedited basis (docs. 9 and 10, denied by the Court at



                                                 3
       Case 2:20-cv-00928-EEF-JVM Document 91 Filed 06/08/20 Page 4 of 5



doc. 13); an unsolicited memorandum on COVID-19 transmission (doc. 19); and a motion for

preliminary and permanent injunctions against DEQ (doc. 36). DEQ’s only substantive filing

not in response to a filing of the plaintiffs is DEQ’s motion to dismiss (doc. 66).

       The Court sorted through the procedural skirmishing that resulted from the parties’ filings

and, on May 18, ordered a reasonable schedule for resolving the pending substantive motions –

oral argument on DEQ’s motion to dismiss on June 23 and oral argument on the plaintiffs motion

for injunctive relief against DEQ on July 8 (doc. 83). The case should have continued on auto-

pilot at least through the hearing on DEQ’s motion to dismiss but, as noted, the plaintiffs seem

determined to chart a different course and derail the case’s orderly disposition by prematurely

attempting to file their second amended complaint during the pendency of DEQ’s motion to

dismiss and, now, seeking an expedited hearing on that motion. The Court should not grant the

plaintiffs’ motion for expedited hearing; instead, it should continue the hearing on the motion for

leave to file second amended complaint until after Judge Fallon decides DEQ’s motion to

dismiss.

                                              Respectfully submitted,

                                              /s/ Richard L. Traina
                                              RICHARD L. TRAINA, La. Bar No. 22170, T.A.
                                              RYAN M. SEIDEMANN, La. Bar No. 28991
                                              Assistant Attorneys General
                                              Louisiana Department of Justice
                                              P. O. Box 94005
                                              Baton Rouge, Louisiana 70804-9005
                                              Telephone: (225) 326-6030
                                              Telecopier: (225) 326-6099
                                              trainar@ag.louisiana.gov
                                              seidemannr@ag.louisiana.gov

                                                      --and--

                                              TIMOTHY W. HASSINGER (#25085)
                                              PATRICK J. SCHEPENS (#32240)

                                                 4
Case 2:20-cv-00928-EEF-JVM Document 91 Filed 06/08/20 Page 5 of 5



                             GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
                             3 Sanctuary Blvd., 3rd Floor
                             Mandeville, Louisiana 70471
                             Telephone: (985) 674-6680
                             Facsimile: (985) 674-6681
                             Special Assistant Attorneys General

                             Counsel for DEQ




                                5
